Citation Nr: 0637624	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic acquired 
bilateral shoulder disability.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to service connection for a low 
back disorder and a bilateral shoulder disorder, and denied 
entitlement to an increased (compensable) rating for the 
service-connected tonsillectomy.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in January 2003.  Then, in 
October 2003, the veteran testified at a subsequent personal 
hearing via a video conference before a Veterans Law Judge 
who has since left the Board.  Transcripts of his testimony 
have been associated with the claims file.  

It is apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for a low back 
disability.  However, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Thus, in 
a March 2004 Board decision/remand, the Board reopened the 
issue of service connection for a back disability and 
remanded that issue back to the RO for further development 
and adjudicative action, along with the issues of service 
connection for a bilateral shoulder disability and 
entitlement to an increased (compensable) rating for the 
service-connected tonsillectomy.  


In May 2006, the RO most recently affirmed the determination 
previously entered and the case was returned to the Board for 
further appellate review.  In September 2006 correspondence 
to the veteran, the Board explained to the veteran that the 
Veterans Law Judge who conducted the personal hearing in 
October 2003 was no longer employed at the Board; and 
therefore, the veteran was entitled to a subsequent hearing 
before a Veterans Law Judge who would decide his appeal.  The 
veteran was requested to respond by indicating whether or not 
he wanted another hearing.  To date, the veteran has not 
responded.  The Board therefore accepts the veteran's silence 
as an indication that he does not desire another Board 
hearing.  


FINDINGS OF FACT

1.  The veteran's current back disability, as likely as not, 
had its onset during service.  

2.  The veteran's bilateral shoulder arthritis is not of 
service origin.  

3.  The medical evidence of record reveals that the veteran's 
tonsillectomy wounds are healed, and neither the veteran's 
globus sensation, chronic laryngitis nor rhinitis, if any, 
are related to the service-connected tonsillectomy.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, a low back 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a tonsillectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.0-4.10, 4.20, 4.97, Diagnostic Code 6599-
6516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In March 2001 and March 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2002 statement of the case (SOC) and May 2003, 
September 2003 and May 2006 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore find that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the October 2002 SOC and the 
multiple SSOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection for a bilateral shoulder disability and 
entitlement to an increased (compensable) rating for the 
service-connected tonsillectomy are being denied , no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
As the claim of service connection for a back disability is 
granted, the RO will now have an opportunity to cure any 
procedure defect with regard to proper notice of effective 
date and initial rating as it pertains to that issue.  
Moreover, the RO did, in fact, provide the veteran with 
notice of effective date and initial rating in July 2006 
correspondence.  

II.  Service Connection

The veteran asserts that service connection is warranted for 
a low back disability and a bilateral shoulder disability.  
The veteran testified at personal hearings, in January 2003 
and October 2003, that he injured his back and shoulders 
during service, and that he was treated in various VA 
hospitals during the 1950's and 1970's for back and shoulder 
pain.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Low Back

A careful review of the veteran's service medical records 
indicate that the veteran complained of back trouble in 
October 1954.  Shortly after discharge from service, in 
September 1956, the veteran filed a claim of service 
connection for a back injury, asserting that he was treated 
for a back injury during service in November 1953 at Fort 
Bliss Army Hospital in Texas.  

Post-service VA medical records reflect that the veteran was 
hospitalized from August 29, 1956 to September 6, 1956, for 
complaints of back pain.  The discharge summary noted that he 
had a history of having injured his back while lifting 
something during active duty in 1953.  The discharge summary 
further noted that following the injury, the veteran had many 
episodes of low back pain across the lower back with 
radiation upward along the spine with a history of occasional 
radiation of pain into the posterior thigh and into the knee.  
X-rays of the lumbar spine were negative for significant 
orthopedic pathology.  The diagnosis was reported as 
"Examined for low back pain: no diagnosis established.  
(Treated, improved)."

A November 1956 rating decision denied service connection for 
a lumbar spine disability based on a finding that the veteran 
did not have medical evidence of a current and chronic low 
back disability.  

However, more current VA records indicate that the veteran 
does have a chronic back disability.  Specifically, a June 
2000 VA magnetic resonance imaging (MRI) report of the lumbar 
spine noted an impression of degenerative discs, ranging from 
minimal to moderate to marked - greatest at L5-S1 level.  In 
general, there was facet hypertrophy throughout.  There was 
mild reversed spondylolisthesis at L5-S1.  there was mild 
bilateral neural foraminal stenosis at L4-5 and moderate to 
marked bilateral neural foraminal stenosis at L5-S1.  There 
was broad posterior protrusion and spurring at L5-S1.  

VA examinations in December 1995 and November 2000 noted a 
diagnosis of degenerative disc disease of the lumbar spine.  

At a VA examination in July 2004, the veteran described his 
low back pain as being a pain involving the low back and 
extending down the back into the thighs on both sides as far 
as the knees.  He used a cane, and the examiner noted that 
the veteran appeared to definitely need the cane for balance.  
On examination, the veteran had definite limitation of motion 
of the lumbar spine.  Radiological evidence revealed 
significant degenerative changes with anterior spurs and disk 
space narrowing at the level of L5-S1.  The diagnosis was 
degenerative disc and joint disease involving the lumbar 
spine at L5-S1.   

The examiner noted the veteran worked as a warehouse worker 
for 31 years after service, but that the veteran was 
currently retired.  The examiner indicated that the 
degenerative problems in the older age group, such as the 
veteran, could develop over the long-term, over a number of 
years; thus it would be hard to exclude an early onset of 
back trouble as part of the overall problem.  Although the 
examiner found it difficult to definitively link the 
veteran's current back problems to service, he did accept 
that the veteran's complaints of low back pain during 
military service, and shortly after discharge from service, 
as at least a partial cause of the current problems, 
particularly given the active physical program during 
military service.  

Thus, in sum, the medical evidence in this case shows 
complaints of back pain during service and shortly after 
discharge from service.  Additionally, the medical evidence 
of record indicates significant degenerative changes of the 
lumbar spine with disc space narrowing at L5-S1.  Finally, a 
VA examiner opined that the veteran's current disability was, 
at least in part, likely connected to the veteran's military 
service, given the medical evidence of record and well-
established medical principle that degenerative changes can 
develop slowly over time.  There is no medical opinion to the 
contrary.  

In light of the foregoing, the Board resolves all doubt in 
the veteran's favor, and finds that service connection for a 
lumbar spine disability is warranted.  

Bilateral Shoulders

Although the veteran has testified that his shoulders were 
injured at the same time as his back was injured, the medical 
evidence of record does not support the veteran's assertions.  
While the service medical records do show complaints of, and 
treatment for, back pain in the mid 1950's, there are no 
complaints, findings or diagnosis of a left shoulder 
disability until many years after service discharge.  The 
first evidence of record which noted the veteran's complaints 
of neck and shoulder pain was in the late 1980's.  

At a VA examination in July 2004, the veteran reported that 
he injured his shoulders during service.  The veteran 
reported pain in the base of the neck extending all the way 
out to the shoulders and moderately into the upper arms.  The 
symptoms did not involve the hand or fingers.  On 
examination, limitation of the shoulders was noted.  The 
movement tended to be painful particularly in the mid point 
of the range where impingement tended to occur.  Radiological 
films noted degenerative changes at the bilateral AC joints.  
The diagnosis was bilateral AC joint degenerative change and 
impingement syndrome involving both shoulders.  

Although the VA examiner noted a current diagnosis of 
arthritis of the shoulders, the examiner also indicated that 
there was no mention in the service medical records or post-
service medical records from the 1950's of any complaints, 
findings or diagnosis of a shoulder and/or neck disability.  
The examiner opined that, unlike the back problems, the 
veteran's shoulder and neck problems were not connected to 
service because there was nothing in the service medical 
records or post-service medical records which connected any 
current shoulder or neck problem to service years.  

In sum, the medical evidence in this case reflects that the 
first complaints of shoulder and neck pain came many years 
after service, in the late 1980's, over 25 years after 
service discharge, at which time the veteran was diagnosed 
with degenerative changes in the cervical spine.  
Additionally, the VA examiner in July 2004 could not find any 
medical evidence to support a link between any current 
shoulder and/or neck problems and service.  

There is no evidence of record, other than the appellant's 
contentions, that his current bilateral shoulder arthritis is 
related to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for bilateral shoulder degenerative 
arthritis.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  

III.  Increased Ratings

The veteran seeks higher (compensable) rating for the 
service-connected residuals of a tonsillectomy.  The veteran 
testified at personal hearings in January 2003 and October 
2003 that he has had trouble with his throat since the 
tonsillectomy surgery, particularly with swallowing and 
clearing his throat.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Under 38 C.F.R. § 4.31 (2006), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Residuals of a tonsillectomy may, under the provisions of 38 
C.F.R. § 4.20, be rated as analogous to chronic laryngitis.

38 C.F.R. § 4.97, Diagnostic Code 6516 (2006), pertaining to 
chronic laryngitis, provides that an evaluation of 10 percent 
requires hoarseness with inflammation of the vocal cords or 
mucous membrane.

With regard to the veteran's claim for a compensable 
evaluation for residuals of a tonsillectomy, the Board first 
notes that a rating decision in November 1956 found that the 
veteran had no residuals of the tonsillectomy which he 
underwent in service in March 1955 and then proceeded to 
grant service connection for residuals of a tonsillectomy, 
evaluated as non-compensably disabling.

As noted above, the veteran testified at a his personal 
hearing in January 2003 that his throat had not been the same 
since the tonsillectomy.  Specifically, the veteran testified 
that he always felt like there was something in the back of 
his throat, and that he could not bring anything up from the 
back of the throat with coughing and such.  

April 2004 correspondence from the veteran's private ENT 
doctor reveals that the examiner reviewed the veteran's 
claims file and examined him in April 2004, pertaining to 
several chronic symptoms which the veteran believed were 
related to his in-service tonsillectomy.  The veteran 
complained of a chronic lump in his throat since 1954, which 
was described as located at the anterior mid portion of the 
neck.  The veteran reported that it bothered him and caused 
trouble swallowing.  He tried to cough and spit it out but it 
kept coming back.  The veteran reported that he was once 
treated with pills and nose spray in 2000 and it got better; 
however, it returned soon afterward.  The veteran reported 
that he snored badly at night and that it was very difficult 
to breathe through his nose.  The veteran also complained of 
postnasal drainage and intermittent hoarseness, which came on 
about once per month.  

On examination, there were pertinent findings of mild 
congestion in the nose that was not blocking more than 10 
percent of his airway.  He was sprayed with decongestant and 
responded well to the decongestant.  The veteran had an upper 
and lower denture, and his tonsils were out.  His palate and 
uvula were elongated, especially the uvula, which on 
nasopharyngoscopy and laryngoscopy, appeared to touch and 
fall halfway past the epiglottis into the larynx.  The true 
vocal cords were normal and were moving well with no signs of 
any lesions.  The hypopharynx was normal and the veteran's 
voice was strong and clear.  The neck was negative for 
adenopathy or thyroid enlargement.  Ear drums and ear canals 
were normal.  

The examiner's impression was that the veteran's globus 
sensation was secondary to an elongated uvula handing down 
into the epiglottis and larynx.  Additionally, the veteran 
had mild chronic rhinitis and a history of intermittent 
laryngitis and chronic snoring.  The examiner indicated that 
the veteran's tonsillectomy wounds were healed and that his 
sensation may have started with the operation, but it was not 
caused by the operation.  His globus sensation was most 
likely caused by an elongated uvula, which was an anatomical 
problem and did not appear to be a residual of the service-
connected tonsillectomy.  Additionally, the examiner opined 
that the tonsillectomy did not appear to cause intermittent 
hoarseness and/or chronic laryngitis, which was more likely 
secondary to postnasal drainage or other irritation of the 
larynx.  

The claims file does not contain any medical opinion to the 
contrary.  

Thus, in sum, the medical evidence of record in this case 
reveals that the veteran has no residuals of a tonsillectomy.  
His scars were healed, and a VA examiner has explained that 
the veteran's complaints in his throat are caused by post-
nasal drip and an anatomical problem with an elongated uvula.  
Although the VA examiner accepted that the veteran's 
discomfort from the elongated uvula many have began when the 
veteran's tonsils were removed, this discomfort is due to a 
congenital abnormality, not a residual of the tonsillectomy.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes, thus, 
compensation for such is not payable.  38 C.F.R. § 3.303(c) 
(2006).

Additionally, there are no medical findings which would 
warrant a compensable evaluation for residuals of a 
tonsillectomy under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6516 (2006), or any other code by analogy.  
For these reasons, the Board finds that there is no basis to 
allow a compensable evaluation for residuals of a 
tonsillectomy, and entitlement to that benefit is not 
established. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.20, 4.31, 38 C.F.R. § 4.97, Diagnostic Code 6516 (2006).


ORDER

Service connection for a low back disability is granted.  

Service connection for degenerative arthritis of the 
bilateral shoulders is denied.  

An increased (compensable) rating for the service-connected 
tonsillectomy is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


